Exhibit 10.4

 
 
Glutinous Rice (“Sticky Rice”) Order and Planting Agreement with Major Suppliers


Part A: Hunan Xiangmei Food Co., Ltd.
Party B:


1.  
This Agreement is entered into by and between the parties, upon friendly
consultations and negotiations, with respect to the raw materials supplied to
Party A and for the purpose to expand the financial resources for farmers as
major suppliers, on terms and conditions mutually agreed upon as follows:



2.  
Party B will voluntary plaint Glutinous Rice 1750 Mu (1,166.66 Square
Kilometers), which requires the seeds of 4,375 kg.  All produced crops shall be
delivered to Party A and Party B shall not retain any of the produced crops for
own use.  Party B shall study thoroughly the introductions of planting
requirements and the planting technologies before planting and shall fully
follow the required planting technologies.



3.  
Party A shall provide Party B the following qualified seeds: 1) Purity ≧99%; 2)
cleanliness≧98%; 3) germination percentage ≧80%; 4) water contained ≦13%.  The
sales price of seeds is ￥5.00 /kg and shall be directly deducted from the
purchase price paid to Party B at the time when the crops are produced from
Party B to Party A.



4.  
The Glutinous Rice produced from Party B to Party A shall meet the Level #2 of
the national commercial crops standards. The minimum purchase price paid to
Party B by Party A shall be ￥3.00/kg.



5.  
Party B shall be fully responsible for the seeds qualities and in the event that
Party A fails to provide qualified seeds to Party B in accordance with the
standards set forth above, Party A shall compensate Party B accordingly.  In the
event that Party B fails to deliver any and all crops produced under this
Agreement and such failure has an adverse effect on Party A’s raw materials
purchase plans, Party B shall compensate Party A three (3) times of the above
sales price of the seeds received from Party A.



6.  
This Agreement shall be executed in duplicate upon the following signatures of
the parties, and each executed copy shall constitute an original but both of
which together shall constitute one and the same instrument.

 

Party A: (Corporate Seal)   Party B: (Individual Signature and Seal) Date:
03/    /2010  

 
 
 
 
 

--------------------------------------------------------------------------------